DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/22 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-17, filed 2/24/22, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims: 
	
	Claim 3 (Currently Amended): The ultrasonic distance measuring device according to claim [[2]] 1, wherein: the memory further stores a correlation between the propagation speed of the ultrasonic wave and the length of the waveform of the ultrasonic wave; and the arithmetic operation circuit is further 

Allowable Subject Matter
Claims 1, 3-7, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes: Crayton (US5319973 herein after “Crayton”) in view of Rollinger (US9458759 herein after “Rollinger”). 
	Crayton teaches an ultrasonic fuel level sensor which uses a time of flight to detect the height of the liquid.  Crayton teaches a medium sensor (temperature sensor 170).  Rollinger teaches a standpipe 210 coolant level sensing which uses ultrasonic sensing.  Rollinger processes the raw data and determines whether or not the data is indicative of a value which is possible corresponding to the physical boundary of the standpipe. 
	Crayton in view of Rollinger fails to teach, suggest, or make obvious storing to memory: a length of a waveform of the electric signal; the length of the waveform of the electric signal is a length of a range in which the electric signal obtained by converting the ultrasonic wave reflected by the liquid surface and input to the ultrasonic element is larger than a reference value; the reference value is a predetermined value smaller than the threshold level used in the comparator; storing, to the memory, the time difference between a calculated liquid surface timing and the output timing, setting the propagation path detection period based on the longest propagation path length and the shortest propagation path length stored in the memory and the propagation speed of the ultrasonic wave retrieved from the memory, in case the time difference between the liquid surface timing and the output timing is not stored in the memory, setting the propagation path detection period based on the time difference between the liquid surface timing and the output timing stored in the memory and the length of the waveform of the electric signal stored in the memory, in case the time difference between the liquid surface timing and the output timing is stored in the memory, and setting a width of the propagation path detection period to a value 
	The prior art of Rollinger processes the data and compares the coolant level estimate to a physical range of the standpipe where the coolant is contained.  Therefore, a final, processed liquid level estimate is validated as being within the physical threshold of the standpipe.  There is no reasonable teaching, suggestion, or motivation in the prior art, whether considered alone or in combination, for a person having ordinary skill in the art to use the teachings of Rollinger and arrive at the invention of claim 1 including detecting a length of the waveform and using the length of the waveform in establishing a propagation path detection period (a window/range of time) as required by claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/10/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861